       Case 3:11-cr-00195-RDM Document 184-1 Filed 01/21/20 Page 1 of 2



                                              OFFICE OF THE CLERK

 PATRICIA S. DODSZUWEIT             UNITED STATES COURT OF APPEALS                     TELEPHONE
                                              FOR THE THIRD CIRCUIT                   215-597-2995
           CLERK                        21400 UNITED STATES COURTHOUSE
                                                601 MARKET STREET
                                           PHILADELPHIA, PA 19106-1790
                                        Website: www.ca3.uscourts.gov

                                              January 21, 2020




Mr. Peter J. Welsh
United States District Court for the Middle District of Pennsylvania
William J. Nealon Federal Building & United States Courthouse
235 North Washington Avenue
Scranton, PA 18503


RE: USA v. Peter Sepling
Case Number: 17-3274
District Court Case Number: 3-11-cr-00195-001



Dear District Court Clerk,

Enclosed herewith is the certified judgment together with copy of the opinion in the above-
captioned case(s). The certified judgment is issued in lieu of a formal mandate and is to be
treated in all respects as a mandate.

Counsel are advised of the issuance of the mandate by copy of this letter. The certified judgment
is also enclosed showing costs taxed, if any.



Very truly yours,
Patricia S. Dodszuweit, Clerk



By:
Timothy McIntyre, Case Manager
267-299-4953
       Case 3:11-cr-00195-RDM Document 184-1 Filed 01/21/20 Page 2 of 2




cc: Sean E. Andrussier
Stephen R. Cerutti II
William S. Houser
Abbey McNaughton
Nicolas Rodriguez
Kelsey Smith
